Title: From George Washington to Thomas Freeman, 22 September 1785
From: Washington, George
To: Freeman, Thomas



Sir,
[Mount Vernon] 22d Septr 1785.

If Mr Jonathan Johnson will give one hundred Dollars per ann: for my tract at the Great Meadows, he may have a Lease therefor, for the term of ten years without any other conditions annexed than those of reclaiming the Meadow & putting the whole under a good fence—leaving it to himself to place such buildings on the premises as his own inclination may prompt him to.
Or, if he will build a dwelling House 36 feet by 24; with three rooms below & four above—with two stone chimneys, & fire places in each room—the House to be of hewed Logs or framed work, with glass windows. A Kitchen 16 by 20 feet, of the same kind of work with one stone chimney; And a Stable sufficient to contain twelve horses conveniently—I will allow him two years of the ten, exempt from rent. I am &c.

G: Washington

